MEMORANDUM **
Larry James Jackson appeals from his guilty-plea conviction and 70-month sentence imposed for mail fraud and aiding and abetting, in violation of 18 U.S.C. §§ 1341 and 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Jackson contends that the district court abused its discretion in denying his motion to withdraw his guilty plea and that the district court erred by not conducting an evidentiary hearing into his allegations that he was coerced into pleading guilty. We disagree.
The district court did not abuse its discretion in denying Jackson’s motion to withdraw his guilty plea. See United States v. Nostratis, 321 F.3d 1206, 1208-10 (9th Cir.2003). Moreover, the district court was not required to conduct an evidentiary hearing into Jackson’s allegations because the district court had sufficient evidence to reach an informed decision. United States v. Gonzalez, 113 F.3d 1026, 1028 (9th Cir.1997) (stating that a district court must conduct an inquiry adeqUate to establish a sufficient basis for reaching an informed decision).
.nnrr™™ Ar r llviVlli/U.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.